Case: 12-60937       Document: 00512405740         Page: 1     Date Filed: 10/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 14, 2013
                                     No. 12-60937
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

DRITON SHALA,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A075 897 453


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
       Driton Shala, a native and citizen of the former Yugoslavia (now Kosovo),
applied for asylum under the Immigration and Nationality Act (INA),
withholding of removal under the INA, and withholding of removal under the
Convention Against Torture (CAT), based on his religion, his political opinion,
and his membership in a particular social group (homosexual males). The
Immigration Judge (IJ) made an adverse credibility finding and determined that
Shala failed to satisfy his burden of proof for asylum or withholding of removal.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60937     Document: 00512405740     Page: 2   Date Filed: 10/14/2013

                                  No. 12-60937

The IJ further determined that even if Shala was credible, Shala nevertheless
failed to satisfy his burden of proof for asylum or withholding of removal. The
IJ’s decision was upheld by the Board of Immigrations Appeals (BIA) when it
dismissed Shala’s administrative appeal.
      Shala argues that the IJ’s adverse credibility determination was based on
trivial inconsistencies. Because Shala’s application was filed prior to the May
11, 2005, effective date of the REAL ID Act, the Act’s amended standards for
assessing credibility did not apply to his application. Wang v. Holder, 569 F.3d
531, 537 (5th Cir. 2009). Under pre-REAL ID Act standards, when an IJ’s
credibility determination finds support in the record, that finding will be
affirmed unless the record compels a contrary conclusion. Zhang v. Gonzales,
432 F.3d 339, 344 (5th Cir. 2005).
      The inconsistencies between Shala’s applications and his testimony show
that the adverse credibility determination was supported by the record. See id.
The opposite conclusion, that Shala was credible, is not compelled by the
evidence. See id. Thus, we may not reverse this finding. See id.
      In support of his appellate argument, including his argument for remand,
Shala relies on various handbooks, memoranda, and country reports as well as
his recent marriage. However, we are not bound by such materials. See Kane
v. Holder, 581 F.3d 231, 242 (5th Cir. 2009). Moreover, Shala did not rely on
these materials before the IJ or the BIA. In reviewing a petition for review, this
court’s review is limited to “the administrative record on which the order of
removal is based.” 8 U.S.C. § 1252(b)(4)(A); see Kane, 581 F.3d at 242. Finally,
§ 1252(a)(1) expressly strips this court of authority to order a remand for
consideration of additional evidence. See § 1252(a)(1) (“the court may not order
the taking of additional evidence under section 2347(c) of [Title 28]”).
      Shala also asserts that the IJ and the BIA violated his due process rights.
Although he complains that the IJ’s denials of his motions to change venue from
Dallas, Texas, to New York City, New York, caused him extreme financial and

                                        2
    Case: 12-60937    Document: 00512405740     Page: 3   Date Filed: 10/14/2013

                                 No. 12-60937

emotional hardship, he fails to show that the result in his case would have been
different had the proceedings been conducted in New York City. See Ojeda-
Terrazas v. Ashcroft, 290 F.3d 292, 302 (5th Cir. 2002). Moreover, Shala's
complaint about the translator fails to show that a different translator would
change the result in his case. See id.
      Finally, Shala has abandoned his claim for withholding of removal under
the CAT by failing to brief it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003). Accordingly, the petition for review is DENIED.




                                         3